139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edith ROGERS;  Margaret Edwards, Plaintiffs-Appellants,v.COUNTY Of RIVERSIDE;  Lawrence Townsend;  Jerry Cate;Dolores Dee Dominguez, Defendants-Appellees.
No. 97-55038.D.C. No. CV-95-00041-RT(CTx).
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the Central District of California Robert J. Timlin, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Edith Rogers1 appeals the district court's Fed.R.Civ.P. 12(b)(6) dismissal of her action pursuant to 42 U.S.C. §§ 1983 and 1985 for violations of the due process and equal protection clauses of the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S .C. § 1291.  We review de novo a dismissal without leave to amend, see Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir.1996), and we affirm.


3
Rogers contends that the district court erred when it dismissed without leave to amend her Third Amended Complaint for violation of the Equal Protection Clause by county employees.  This contention lacks merit.


4
Because Rogers did not allege facts that would support her equal protection claim, and because she was given adequate opportunity to amend her complaint, the district court properly dismissed her complaint.  See Johnson v. Knowles, 113 F.3d 1114, 1117 (9th Cir.), cert. denied, --- U.S. ----, 118 S.Ct. 559, 139 L.Ed.2d 401 (1997);  see also In re Stac Elecs.  Sec. Litig., 89 F.3d 1399, 1403 (9th Cir.), cert. denied, --- U.S. ----, 117 S.Ct. 1105, 137 L.Ed.2d 308 (1997) (stating conclusory allegations and unwarranted inferences insufficient to defeat motion to dismiss for failure to state a claim);  see also Village of Arlington Heights v. Metropolitan Hous.  Dev. Corp., 429 U.S. 252, 265, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977) (holding proof of racially discriminatory intent required to show violation of Equal Protection Clause).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Margaret Edwards is deceased, under Cal.Civ.Proc.Code § 377.30-32, an action cannot be maintained by her but must be brought by her estate.  See Smith v. City of Fontana, 818 F.2d 1411, 1416-17 (9th Cir.1987)